DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on April 26, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Russikoff (US 7,950,342) in view of Hey et al. (US 10,293,889).
Russikoff discloses a method of stowing an automated bimini top device, as shown in Figures 1-6, said method including the steps of transforming a bimini top device, defined as Part #10, from an open configuration, as shown in Figure 1, to a closed configuration, as shown in Figure 6, rotating a gathering mechanism, defined as Part #35, in the form of a spring-loaded take-up roller to gather a cover, defined as   Part #12, and gathering one or more folds of said cover by means of said gathering mechanism or roller as said bimini top device transforms from said open configuration to said closed configuration.  Said gathering mechanism or roller applies a force or tension on a guide strap, defined as Part #34, which is connected to said gathering mechanism or roller, as shown in Figure 2, and said cover is then wound onto said gathering mechanism or roller with said guide strap.  An input is provided by an operator to a movement mechanism in the form of a pair of hydraulic actuators, each defined as   Part #24, so as automatically move a boot from a first or open position, as shown in Figure 2, to a second or stowed position, as shown in Figure 6.  When said boot is in said second or stowed position, said boot encloses said bimini top device, as shown in Figure 6.  Said bimini top device and said boot are also connected to a support structure or mounting plate, defined as Part #13, of a watercraft or boat, as shown in Figure 1.
Russikoff, as set forth above, discloses all of the features claimed except for the use of a motor to automatically rotate a gathering mechanism or roller for a cover.
Hey et al. discloses an automatic watercraft cover, as shown in Figure 15, which is comprised of a watercraft, defined as Part #40, with a cover mechanism, defined as Part #20, that includes a frame, a cover, defined as Part #11, and a roller, defined as Part #21, that is mounted on said frame so as to gather said cover onto said roller, where said roller includes a motor, defined as Part #77, for automatically winding said cover onto said roller.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a frame and cover with a motorized roller for automatically winding said cover, as taught by Hey et al., in combination with the method of stowing an automated bimini top device as disclosed by Russikoff for the purpose of providing a method of stowing a bimini assembly that includes means for automatically rotating a gathering mechanism or roller with a motor in order to gather folds of a cover so as to facilitate the transformation of said bimini assembly from an open configuration to a closed configuration.

Allowable Subject Matter
Claims 1-19 are allowed.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 20-24, 26 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 6, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617